BROCK, Chief Judge.
Initially plaintiffs argue that it was improper to submit the issue of Williamson’s contributory negligence to the jury. The judge instructed the jury that plaintiff Williamson would be contributorily negligent if they found from the evidence that *53he had (1) operated the cab without keeping a reasonable lookout, (2) failed to keep the cab under proper control, (3) traveled at a speed greater than reasonable and prudent under the circumstances, or (4) failed to reduce speed to avoid colliding with defendant Krimminger’s car. According to the narrative summary of plaintiff Williamson’s testimony at trial,
“he [Williamson] observed a car turning right at the Ebenezer Road intersection at the stoplight; that the traffic light was on green and he, David Leo Williamson, was driving north; that he does not recall seeing any other vehicle and that when he hit the car he thought the car had come from the southbound lane across the median and hit him head-on. He didn’t see any lights and didn’t see the other car. He was in the northbound passing lane of Highway 29 because there was a car in the right-hand lane turning to the right. He then proceeded under the light at the Ebenezer Road intersection and did not see any vehicle in either lane in the road ahead. There were no lights in the vicinity and he saw no lights from any other vehicle. The lights from his vehicle were on at the time, but he did not recall whether they were on bright or dim, and did not recall whether he had dimmed them or not; he observed no other traffic at all ahead of him as he proceeded through the Ebenezer Road intersection and when he hit the other car he thought that another car might have come across the median and hit him. He did not see the other car at all before he hit it; that when the collision occurred, it stopped his car dead-still and knocked the other car up a little ways; ...”
Williamson’s failure to see the parked car prior to the actual collision under the circumstances of this case creates a reasonable inference that he was contributorily negligent in one or more of the several modes described in the judge’s instruction. This assignment of error is overruled.
Plaintiffs contend that the trial judge erred in not setting aside the verdict for patent inherent inconsistency. Plaintiffs argue that since the jury found both plaintiff Williamson and defendant Basinger negligent, and further found plaintiff Williamson to have had the last clear chance to avoid the accident, but refused to award damages to either party, the verdict is inconsistent and ought to be set aside. The jury found that *54plaintiff had the last clear change to avoid the accident; if the jury had been satisfied by the greater weight of the evidence that Krimminger’s car was damaged, the defendant would be entitled to an award of damages. Yet it was the plaintiffs, not defendant, who moved to set aside the verdict. There is no suggestion that the judge abused his discretion by denying plaintiffs’ motion. Moreover, rather than produce prejudicial error, the inconsistency of which plaintiffs comp'ain was beneficial to them. This assignment of error is overruled.
Finally plaintiffs argue that the evidence was insufficient to invoke the doctrine of last clear chance. Even if this contention were correct, plaintiffs were not prejudiced by the submission of the issue of last clear chance to the jury. Although the jury found that plaintiff Williamson had failed to exercise the “last clear chance” to avoid the collision with defendant’s car, defendants were not awarded damages against plaintiff. This assignment of error is overruled.
In view of the finding by the jury that plaintiff was negligent, and our conclusion of no error upon the negligence issues, plaintiffs’ assignments of error concerning medical testimony are rendered academic and require no discussion.
In our opinion plaintiffs received a fair trial free from prejudicial error.
No error.
Judges Hedrick and Clark concur.